There was proof that the defendant confessed, and the corpus delicti was proved independently of the confession. This authorized the jury to find the defendant guilty. The mere fact that the defendant had accomplices in the commission of the crime does not change the rule that proof of the corpus delicti may be sufficient corroboration of a confession of guilt to sustain a verdict of guilty, as it relates to the amount of evidence, other than the testimony of an accomplice, necessary to corroborate the confession in order to support a verdict of guilty. Moreover, evidence of confessions is sufficient to corroborate the testimony of an accomplice, so as to support a verdict of guilty against the confessor.  Newman v. State, 63 Ga. App. 417 (11 S.E.2d 248).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 16, 1942.